Order entered June 30, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00424-CV

                  MARICELA A. PEREZ, ET AL., Appellants

                                         V.

                     ARNS INVESTMENTS, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02341-C

                                      ORDER

      In an effort to determine the timeliness of appellant’s notice of appeal, we
ORDER Janet Wright, Official Court Reporter for County Court at Law No. 3, to
file, by July 19, 2021, either the reporter’s records from the hearings conducted on
December 6, 2019 and April 22, 2021 or written verification if either or both of the
hearings were not recorded.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Wright and all parties.
                                              /s/   KEN MOLBERG
                                                    JUSTICE